1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DAVID HARSHAW, KY Bar # 86435
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
     Attorneys for Defendant
6    ADAM CAMPIGLI

7
                               IN THE UNITED STATES DISTRICT COURT
8
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                    Case No. 6:17-PO-00431-JDP
11
                      Plaintiff,                  STIPULATION AND ORDER TO CONVERT
12                                                COMMUNITY SERVICE TIME TO A FINE
              v.
13
      ADAM CAMPIGLI,                                DATE:          November 27, 2018
14                                                  TIME           10:00 a.m.
                      Defendant.                    JUDGE:         Hon. Jeremy D. Peterson
15
16          IT IS HEREBY STIPULATED, by and between the parties, through their respective
17   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the plaintiff, and Assistant
18   Federal Defender David Harshaw, counsel for Adam Campigli, that the current condition of

19   probation of 25 hours of community service be converted to a $250.00 fine. Mr. Campigli was
     on track to finish his community service by the review hearing date, but there has been an illness
20
     in his family.
21
22   DATED: November 21, 2018                     Respectfully submitted,

23                                                HEATHER E. WILLIAMS
                                                  Federal Defender
24
25                                                /s/ David Harshaw
                                                  DAVID HARSHAW
26                                                Assistant Federal Defender

27                                                Attorneys for ADAM CAMPIGLI

28
                                                    -1-
     DATED: November 21, 2018                       MCGREGOR W. SCOTT
1
                                                    United States Attorney
2
                                                    /s/ Susan St. Vincent
3                                                   SUSAN ST. VINCENT
                                                    Yosemite Legal Officer
4                                                   Attorney for Plaintiff
5
6
7                                                   ORDER

8             The court accepts the above stipulation and adopts its terms as the order of this court.

9    Accordingly, in Case No. 6:17-PO-00431-JDP, Defendant Adam Campigli’s 25 hours of

10   community service is converted to a fine of $250.00.

11
     IT IS SO ORDERED.
12
13
     Dated:      November 21, 2018
14                                                       UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -2-
